UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 16, 2017 PROLOGIS, INC. PROLOGIS, L.P. (Exact name of registrant as specified in charter) Maryland (Prologis, Inc.) Delaware (Prologis, L.P.) 001-13545 (Prologis, Inc.) 001-14245 (Prologis, L.P.) 94-3281941 (Prologis, Inc.) 94-3285362 (Prologis, L.P.) (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Pier 1, Bay 1, San Francisco, California (Address of Principal Executive Offices) (Zip Code) Registrants’ Telephone Number, including Area Code: (415) 394-9000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240 13e-4(c)) Item 1.01 Entry into Material Definitive Agreement and Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On February 16, 2017, Prologis Marunouchi Finance Investment Limited Partnership, a Japanese toshi jigyo yugen sekinin kumiai and a subsidiary of Prologis, Inc. (“Prologis”), as the initial borrower, and Prologis and Prologis, L.P. (“Operating Partnership”), as guarantors, entered into the Fifth Amended and Restated Revolving Credit Agreement (the “Yen Revolver”) with various lenders and Sumitomo Mitsui Banking Corporation, as Administrative Agent.Pursuant to the Yen Revolver, the borrowers thereunder may obtain loans and/or procure the issuance of letters of credit on a revolving basis in an aggregate amount not exceeding JPY50.0 billion (USD$440,179,593 using the exchange rate as of February 16, 2017).The Operating Partnership may increase the availability under the Yen Revolver to an amount not exceeding JPY 65.0 billion (USD$572,233,471 using the exchange rate as of February 16, 2017) by adding additional lenders to the facility or obtaining the agreement of existing lenders to increase their commitments. Prologis and the Operating Partnership have unconditionally guaranteed all obligations of each borrower under the Yen Revolver.
